UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 DENISE KING,                                  )
                                               )
                       Plaintiff,              )
                                               )
                v.                             )    Civil Case No. 09-1539 (RJL)
                                               )
 LIBERTY LIFE ASSURANCE                        )
 COMP ANY OF BOSTON d/b/a/                     )
 LIBERTY MUTUAL,                               )
                                               )
                       Defendant.


                                         ORDER

        For the reasons set forth in the Memorandum Opinion entered this date, it is this

I' ~ of August, 2011, hereby
        ORDERED that the plaintiff's Motion for Summary Judgment [#43] is DENIED;

it is further

        ORDERED that the defendant's Cross-Motion for Summary Judgment [#44] is

GRANTED; it is further

        ORDERED that the above-captioned case is DISMISSED with prejudice.

        SO ORDERED.




                                                   United States District Judge